United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.B., Appellant
and
DEPARTMENT OF THE NAVY, NAVY
PUBLIC WORKS DEPARTMENT,
San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1989
Issued: April 9, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 30, 2009 appellant filed a timely appeal from a June 29, 2009 nonmerit decision
of the Office of Workers’ Compensation Programs’ denying his request for merit review.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over this nonmerit
decision. The last merit decision of the Office was a January 14, 2009 decision denying
appellant’s request to accept additional conditions. Because more than 180 days elapsed
between the Office’s last merit decision and the filing of this appeal, the Board lacks jurisdiction
to review the merits of this claim.1
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).

1

See 20 C.F.R. §§ 501.2(c) and 501.3.

FACTUAL HISTORY
The Office accepted appellant’s January 2, 2004 traumatic injury claim for right wrist
distal radial fracture; aggravation of herniated disc at L4-5; left-sided sciatica; internal
complication of orthopedic right wrist implant; traumatic tenosynovitis of right wrist. Appellant
underwent multiple surgeries for his right arm and L4-5 disc.
By decision dated November 28, 2007, the Office denied appellant’s request to expand
his claim to include bilateral feet, left thigh and calf, buttocks, left shoulder and neck conditions
as causally related to the accepted injury. On June 9, 2008 the Branch of Hearings and Review
affirmed the November 28, 2007 decision. By decision dated January 14, 2009, the Office
denied modification of its previous decisions on the grounds that the medical evidence was
insufficient to establish a causal relationship between the January 2, 2004 injury and the claimed
additional conditions.2
On April 7, 2009 appellant requested reconsideration of the Office’s January 14, 2009
decision. In support of his request, he submitted physicians’ notes and reports, diagnostic test
results and radiology reports.
In reports dated January 26, February 24, March 24 and April 27, 2009, Dr. William
Wilson, a Board-certified anesthesiologist, listed appellant’s complaints of low back and lower
extremity pain that he described as a constant, aching, sharp, shooting and burning pain. He
diagnosed: status post lumbar discectomy and fusion, L4-5; probable left chronic L5 radicular
pain; status post cervical C1-2 fusion due to instability with concomitant and central stenosis;
right ankle pain -- stable; status post left wrist fusion; and symptoms consistent with reactive
depression and anxiety, secondary to chronic pain.
In a December 16, 2008 report, Dr. Steven R. Garfin, an attending Board-certified
orthopedic surgeon, noted that appellant continued to experience back and left leg pain,
weakness and numbness. Examination revealed tight lumbar paraspinal muscles in the left
gluteus. Deep tendon reflexes were absent and symmetric at the knees and ankles. There was
markedly positive left straight leg raising, sitting at 20 degrees, and negative right straight leg
raising. Appellant’s left foot turned in on the left, as compared to the right, when he was in a
sitting position.
In a February 19, 2009 letter, Dr. Garfin opined that appellant’s ongoing bilateral foot
pain was a result of his spine-related injury, “whether or not the ongoing pain, numbness and
weakness [was] due to a radiculitis, irritation of the screws that may be irritating the nerve roots,
scar tissue, etc.”3
Appellant submitted reports from Dr. Robert Maywood, a Board-certified orthopedic
surgeon, dated February 10 through May 19, 2009. Dr. Maywood provided a history of injury
and treatment and examination findings. He diagnosed: right distal radius fracture; status post
2

The January 14, 2009 decision did not address a December 15, 2008 report from Dr. William Curran, a Boardcertified orthopedic surgeon and Office referral physician. It was received by the Office on December 22, 2008.
3

The February 19, 2009 letter reflects that the provider was Elizabeth Stimson, nurse practitioner. However, the
letter was signed by Dr. Garfin.

2

open reduction and internal fixation, right distal radius fracture, with subsequent removal of
hardware; status post left wrist four corner fusion secondary to aggravation of underlying
osteoarthritis; status post multiple lumbar surgeries, including lumbar discectomy with L4-5
fusion, anterior and posterior, and iliac crest bone graft; bilateral left greater than right chronic
L5 radiculopathy; status post cervical C1-2 fusion, nonindustrial; continued pain with need for
ongoing pain management and narcotic use. Dr. Maywood identified objective factors of
disability, including loss of motion, bilateral wrists and lumbar spine, and chronic weakness of
the left lower extremity, with confirmatory x-ray, electromyogram and nerve conduction studies.
On March 10, 2009 Dr. Maywood found low back tenderness and tenderness over the
greater trochanteric bursae bilaterally. He diagnosed status post lumbar surgery with bilateral
hip greater trochanteric bursitis, and status post bilateral wrist surgery. On April 21, 2009
Dr. Maywood diagnosed bilateral lower extremity radiculopathy. In a May 19, 2009 report, he
related appellant’s continued complaints of pain due to his January 28, 2004 injury, including
tenderness over the left hip extending back toward the buttock area and bilateral paraspinal
tenderness in the lumbar spine.
Appellant submitted an October 27, 2007 cervical spine radiological report, an October 6,
2008 wrist radiology report and a May 6, 2009 report of a urine test.
The record also reflects that the Office conducted further development of the medical
evidence by referring appellant on January 9, 2009 to Dr. Daniel Cullen, II, a Board-certified
orthopedic surgeon. He provided a February 2, 2009 report that addressed the Office’s inquiries
regarding the extent of appellant’s disability and residuals relating to his bilateral wrist injuries.
By decision dated June 29, 2009, the Office denied appellant’s reconsideration request. It
found that the evidence submitted was duplicative or irrelevant and, therefore, insufficient to
warrant further merit review. The Office found that the February 19, 2009 letter from Elizabeth
Stimson, a nurse practitioner, had “no value.”
LEGAL PRECEDENT
The Federal Employees’ Compensation Act4 provides that the Office may review an
award for or against compensation upon application by an employee (or his or her representative)
who receives an adverse decision. The employee may obtain this relief through a request to the
district Office. The request, along with the supporting statements and evidence, is called the
“application for reconsideration.”5
The application for reconsideration must set forth arguments and contain evidence that
either: (1) shows that the Office erroneously applied or interpreted a specific point of law;
(2) advances a relevant legal argument not previously considered by the Office; or (3) constitutes
relevant and pertinent new evidence not previously considered by the Office.6

4

5 U.S.C. §§ 8101-8193.

5

20 C.F.R. § 10.605.

6

Id. at § 10.606.

3

A timely request for reconsideration may be granted if the Office determines that the
employee has presented evidence and/or argument that meets at least one of these standards. If
reconsideration is granted, the case is reopened and the case is reviewed on its merits.7 Where
the request is timely but fails to meet at least one of these standards, the Office will deny the
application for reconsideration without reopening the case for a review on the merits.8
ANALYSIS
Appellant submitted a timely request for reconsideration of the Office’s January 14, 2009
decision. On June 29, 2009 the Office found that his request was insufficient to warrant further
merit review as it neither raised substantive legal questions nor included new and relevant
evidence. The Board finds, however, that the evidence submitted constitutes relevant and
pertinent new evidence not previously considered.9 Therefore, the Office abused its discretion
by denying further review of the merits.
Appellant submitted numerous reports from Drs. Wilson, Garfin and Maywood.
Dr. Wilson related appellant’s complaints of low back and lower extremity pain and diagnosed:
status post lumbar discectomy and fusion, L4-5; probable left chronic L5 radicular pain; status
post cervical C1-2 fusion due to instability with concomitant and central stenosis; right ankle
pain -- stable; status post left wrist fusion; and symptoms consistent with reactive depression and
anxiety, secondary to chronic pain. Dr. Garfin provided examination findings and opined that
appellant’s ongoing bilateral foot pain was a result of his spine-related injury.10 Dr. Maywood
related appellant’s continued complaints of pain due to his January 2, 2004 injury, including
tenderness over the left hip extending back toward the buttock area and bilateral paraspinal
tenderness in the lumbar spine. Among other conditions, he diagnosed status post lumbar
surgery with bilateral hip trochanteric bursitis and bilateral lower extremity radiculopathy.
The Board finds that the medical reports submitted in support of appellant’s request for
reconsideration constitute pertinent new evidence relevant to the underlying issue in this case,
namely, whether appellant has identified additional medical conditions that are causally related
to the accepted employment injury. This new evidence was not previously considered by the
Office; therefore, it is sufficient to require further review of the case on its merits.11 Moreover,
the record reveals that the Office conducted further development of the claim by referring
appellant to Dr. Cullen.
To obtain merit review, however, appellant is not required to submit all the evidence
necessary to establish his claim. He need only provide evidence that is relevant and pertinent,
7

Donna L. Shahin, 55 ECAB 192 (2003).

8

20 C.F.R. § 10.608.

9

Id. at § 10.606(b)(2).

10

The Board notes that the Office found that the February 19, 2009 letter had no value because it was from a
nurse practitioner. It was, however, signed by Dr. Garfin, a qualified physician under the Act. Section 8101(2) of
the Act provides as follows: “(2) ‘physician’ includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors and osteopathic practitioners within the scope of their practice as defined by State law.”
5 U.S.C. § 8101(2).
11

Id. See Donald T. Pippin, 54 ECAB 631 (2003).

4

and not previously considered by the Office.12 The reports submitted by appellant meet these
requirements. The case will therefore be remanded for consideration of the newly submitted
medical evidence, together with evidence previously of record, and a decision on the merits.13
CONCLUSION
The Board finds that the Office abused its decision in denying appellant’s claim for
further review of the merits pursuant to section 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 29, 2009 is set aside and the case remanded to the Office for
proceedings consistent with this decision of the Board.
Issued: April 9, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

Billy B. Scoles, 57 ECAB 258 (2005).

13

On appeal, appellant presented arguments addressing the merits of her claim. As the Board does not have
jurisdiction over the merits, those arguments will not be addressed in this decision.

5

